          Case 5:20-cv-02299-EGS Document 61 Filed 07/16/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIBERTARIAN PARTY OF PENNSYLVANIA, et al.,

Plaintiffs,

v.                                                            Case No. 5:20-cv-2299


TOM WOLF, in his official capacity as Governor
of Pennsylvania, et al.,

Defendants.

                          PLAINTIFFS' MOTION FOR STAY AND
                            INJUNCTION PENDING APPEAL


       Plaintiffs respectfully request under Federal Rule of Civil Procedure 62(c) that this Court

stay its denial of preliminary relief, entered on July 14, 2020, see Docs. No. 57 & 58, and grant

Plaintiffs an injunction pending appeal. Plaintiffs hereby state that they will no later than July 16,

2020 file an appeal from this Court's denial of preliminary relief to the United States Court of

Appeals for the Third Circuit and seek this same relief should this Court deny Plaintiffs' motion

for stay and emergency relief.

       The deadline for collecting a sufficient number of signatures is August 3, 2020. Plaintiffs'

likelihood of meeting that deadline is small, meaning that the candidates of the Libertarian Party,

Green Party and Constitution Party, including their presidential tickets, are not likely to appear on

Pennsylvania's ballot without relief.     Should this Court choose not to place the Plaintiffs'

candidates on Pennsylvania's ballot, Plaintiffs respectfully request that the Court enjoin the

deadline and Pennsylvania's in-person signature requirement so that Plaintiffs have a reasonable

chance of collecting a significant number of signatures; and reduce the signature requirement, as

has been done in other jurisdictions.

                                                  1
          Case 5:20-cv-02299-EGS Document 61 Filed 07/16/20 Page 2 of 7




       Plaintiffs certify that they, through counsel, contacted counsel for Defendants and

Intervenor to inquire whether they oppose either the stay or the emergency relief sought in this

Motion. Defendants and Intervenor, through counsel, have all stated that they object to the relief

sought in this Motion. In support of this Motion, Plaintiffs submit the following Memorandum of

Law.



                                                    Respectfully submitted,

                                                    s/ Drew Gray Miller

                                                    Drew Gray Miller, Esq. PA ID: 207830
                                                    Anderson & Labovitz, LLC
                                                    428 Forbes Ave., Suite 1901
                                                    Pittsburgh, PA 15219
                                                    Mobile: 412-760-3286
                                                    Fax: 412-291-1001
                                                    dmiller@PaLawFirm.com


Oliver B. Hall                                      Mark R. Brown
CENTER FOR COMPETITIVE DEMOCRACY                    303 East Broad Street
P.O. Box 21090                                      Columbus, OH 43215
Washington, D.C. 20009                              (614) 236-6590
(202) 248-9294                                      (614) 236-6956 (fax)
oliverhall@competitivedemocracy.org                 mbrown@law.capital.edu

Attorneys for Plaintiffs




                                                2
          Case 5:20-cv-02299-EGS Document 61 Filed 07/16/20 Page 3 of 7




                                   MEMORANDUM OF LAW


I. Plaintiffs' Appeal is Proper and Timely.

       This Court's Order denying preliminary relief was entered on July 14, 2020. Plaintiffs

will file their timely notice of appeal no later than July 16, 2020.

II. Plaintiffs Must First Seek A Stay and Emergency Relief From this Court.

       Federal Rule of Civil Procedure 62(c) states: "While an appeal is pending from an

interlocutory order or final judgment that grants, dissolves, or denies an injunction, the court may

suspend, modify, restore, or grant an injunction on terms for bond or other terms that secure the

opposing party's rights."

       Federal Rule of Appellate Procedure 8(a) states:

       A party must ordinarily move first in the district court for the following relief:

       (A) a stay of the judgment or order of a district court pending appeal;

       (B) approval of a supersedeas bond; or

       (C) an order suspending, modifying, restoring or granting an injunction while an appeal is
       pending.

In order for Plaintiffs to properly seek a stay and emergency injunctive relief pending their

appeal in the United States Court of Appeals for the Third Circuit under Rule 8(a), Plaintiffs

must first request that same relief from this Court under Rule 62(c). Therefore, even though this

Court has already denied emergency relief to Plaintiffs, Plaintiffs request a stay of that decision

and an injunction pending appeal that places their candidates' names on the ballot, or reduces the

signature requirement, and enjoins the Pennsylvania deadline of August 3, 2020 and

Pennsylvania's in-person signature collection requirement in order to provide Plaintiffs a

reasonable opportunity to qualify for the Pennsylvania ballot.
                                                  3
          Case 5:20-cv-02299-EGS Document 61 Filed 07/16/20 Page 4 of 7




III. Emergency Relief Pending Appeal is Warranted.

        Plaintiffs incorporate their initial motion for preliminary injunctive relief in support of

this Motion. In order to win preliminary injunctive relief, Plaintiffs must demonstrate that: 1)

they have a likelihood of success on the merits; 2) they will suffer irreparable harm if the

injunction is denied; 3) granting the injunction will not result in even greater harm to the

Commonwealth; and 4) the public interest favors such relief. See NAACP of Pennsylvania v.

Cortes, 591 F. Supp. 2d 757, 763 (E.D. Pa. 2008) (citing Child Evangelism Fellowship of New

Jersey, Inc. v. Stafford Township Sch. Dist., 386 F.3d 514, 524 (3rd Cir. 2004)). These same four

factors are balanced by the District Court when deciding whether to issue a stay and emergency

injunction pending appeal. See 1 S. Gensler, Federal Rules of Civil Procedure: Rules and

Commentary 1211 (West 2014).

        Since the issuing of the Order on July 14, 2020, two new events have occurred that

further support the aforesaid four factors that Plaintiffs should be granted relief. In particular,

Governor Wolf issued a new Executive Order placing new restrictions on Pennsylvania

businesses and citizens. Additionally, on July 15, 2020, the United States District Court for the

Eastern District of Virginia, in a similar case to this one, granted relief to the Plaintiffs, see July

15, 2020 Opinion, The Constitution Party of Virginia, et al. v. Virginia State Board of Elections,

et al., No. 3:20-dv-349, attached hereto.

        On July 16, 2020, Governor Wolf issued an Executive Order, in response to the rising

COVID-19 cases across that state, which effectively rolls back his “reopening” of Pennsylvania.

The Order notes that “while the Commonwealth’s mitigation efforts to date have helped curtail

the spread of COVID-19 without overwhelming medical resources, the number of positive cases



                                                   4
          Case 5:20-cv-02299-EGS Document 61 Filed 07/16/20 Page 5 of 7




continues to rise.” Among other things, the Order requires all businesses to conduct their

operations remotely, if possible; all bars are prohibited from conducting operations unless they

offer sit-down, dine-in meals or take-out sales of alcoholic beverages; occupancy is limited to

just 25% of stated fire code maximum occupancy for indoor dining; indoor events and gatherings

of more than 25 persons are prohibited; all nightclubs are prohibited from conducting operations;

and per the Governor’s Order, “All Commonwealth agencies involved in the licensing or

inspection of any of the above-described facilities are directed to increase their enforcement

efforts to ensure compliance with these critical mitigation measures. All local officials currently

involved or able to be involved in the Commonwealth’s enforcement efforts are called upon to

enforce these critical mitigation measures” (emphasis added) (See Order of the Governor of the

Commonwealth of Pennsylvania Directing Targeted Mitigation Measures,

https://www.governor.pa.gov/wp-content/uploads/2020/07/20200715-TWW-targeted-mitigation-

order.pdf).

       In Constitution Party of Virginia v Virginia State Board of Elections, No. 3:20cv-349,

Doc. No. 51, at PAGEID # 891 (E.D. Va., July 15, 2020), a similar case to this one, the Court

granted relief to the Plaintiffs – the Constitution Party of Virginia, Libertarian Party of Virginia,

Green Party of Virginia, and Independent Green Party of Virginia, their candidates seeking to

appear on the November 2020 general election ballot, and some of the parties’ members – in the

form of a reduction in signature requirements. The parties claimed that the combination of

outbreak of Coronavirus Disease 2019 (COVID-19) and Governor Ralph Northam’s response to

the outbreak have made it impossible for them to satisfy the signature requirements. The Court

agreed and "conclude[d] that Virginia's signature requirements impose a substantial burden on

the plaintiffs' First and Fourteenth Amendment rights as applied to this election cycle," and



                                                  5
         Case 5:20-cv-02299-EGS Document 61 Filed 07/16/20 Page 6 of 7




therefore extended the signature collection deadline to August 1, 2020, reduced the number of

signatures needed for U.S. House and Senate candidates to 35% of previous levels, and reduced

the number of signatures needed for President by 50%. Id. at PAGEID # 892. The Plaintiffs in

Constitution Party of Virginia were able to collect signatures beginning January 1st – that is,

Plaintiffs had three full months to collect signatures until Governor Northam issued his stay-at-

home order on March 31, 2020 Id. at PAGEID # 893; 895. Furthermore, the defendants in

Constitution Party of Virginia recognized that the “existing requirements – in the current

environment – make it almost impossible for the plaintiffs to get on the ballot” and at trial,

defendants even “proposed more narrow means by which they [could] protect [the State’s]

interests.” Here, Governor Wolf and the Defendants have not responded to the Plaintiff’s

repeated requests for relief and furthermore, unlike some of the cases cited in this Court’s July

14, 2020 Order (i.e. Thompson v. Dewine, 959 F.3d 804 (6th Cir. 2020); Common Sense v.

Padilla, 2:20-cv-1091-MCE-EFB, 2020 WL 3491041, (E.D. Cal. June 26, 2020) and Libertarian

Party of Connecticut v. Merrill, No. 3:20-cv-467 (JCH), 2020 WL 3526922), where the

respective Governors specifically provided exceptions for petitioning or guidance for petitioners,

Governor Wolf never did – and still has not – provided any exceptions for petitioning or

guidance for petitioners. Accordingly, granting Plaintiffs’ motion would be proper.

       Should the Court grant Plaintiffs' motion, Plaintiffs respectfully request that no security be

required. "[T]he court may dispense with security altogether if grant of the injunction carries no

risk of monetary loss to the defendant." See Elliott v. Kiesewetter, 98 F.3d 47, 60 (3d

Cir.1996); Temple Univ. v. White, 941 F.2d 201, 219 n. 26 (3d Cir.1991)).

                                         CONCLUSION

       Plaintiffs' Motion for a Stay and Emergency Injunction should be granted.



                                                 6
          Case 5:20-cv-02299-EGS Document 61 Filed 07/16/20 Page 7 of 7




                                                     Respectfully submitted,

                                                     s/ Drew Gray Miller

                                                     Drew Gray Miller, Esq. PA ID: 207830
                                                     Anderson & Labovitz, LLC
                                                     428 Forbes Ave., Suite 1901
                                                     Pittsburgh, PA 15219
                                                     Mobile: 412-760-3286
                                                     Fax: 412-291-1001
                                                     dmiller@PaLawFirm.com


Oliver B. Hall                                       Mark R. Brown
CENTER FOR COMPETITIVE DEMOCRACY                     303 East Broad Street
P.O. Box 21090                                       Columbus, OH 43215
Washington, D.C. 20009                               (614) 236-6590
(202) 248-9294                                       (614) 236-6956 (fax)
oliverhall@competitivedemocracy.org                  mbrown@law.capital.edu

Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed through the Court’s CM/ECF

system, which will effect service upon all counsel of record.


                                                     /s/Drew Miller
                                                     Drew Miller




                                                7
